DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-20 are pending in the case. Claims 1, 9, and 17 are independent claims.

Priority
Acknowledgement is made of Applicant’s claim for domestic benefit of parent application 16/052,579 filed 08/01/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6, 7, 9, 10, 12, 14, 15, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 10, 13, and 15 of U.S. Patent No. 11073971.

The claims of the instant application are anticipated by claims of the patent and are rejected as follows:
17/386,536
US Patent No. 11073971
1, 2, 4
1
6
3
7
6
9, 10, 12
8
14
10
15
13
17, 18, 20
15


Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed toward determining a rule based on a determined user segment to present a selection of activity tiles.
For example, independent claim 1 of the instant application is anticipated by independent claim 1 of US Patent 11073971:

17/386,536
US Patent No. 11073971
 A device, comprising
a non-transitory memory storing instructions;

a processor configured to execute the instructions to cause the device to:

receive, via an input on the device, a request to interact with an application on the device;






retrieve, from a configuration module, a customizable user interface layout associated with user associated with the device, wherein retrieving the customized user interface layout comprises:





determine a user segment corresponding to the user associated with the device based in part on historical interactions with the device;





















determine based on the rule, the presentation of the interaction and activity tiles for the account through the application; and




































a processor configured to execute the instructions to cause the device to:

receive, via a selection on the device, a request to interact with a mobile application by a user of the device; 

determine, via a mobile orchestration layer, a collected API call for a plurality of API calls required to process the request in a single API call;

retrieve, from a configuration module, a customized user interface layout associated with the user of the device based on the collected API call, wherein retrieving the customized user interface layout comprises:

determining a location of the device;

determining a plurality of user segments corresponding to the user of the device, wherein each user segment defines a persona shared by a certain type of users and is associated with an interaction, and wherein the user segments are determined based on at least the location of the device, a past behavior of the user monitored over a time period via the device, and a registration information of the user in the mobile application;

determining a priority level for each of the user segments from the plurality of user segments; determining that a user segment has a highest priority of the user segments based on the priority level for each of the user segments of the plurality of user segments;



determining a presentation of the interaction for the account through the mobile application, wherein determining the presentation of the interaction includes determining that one or more movable modules should be displayed based on a frequency of use for each movable module of the one or more movable modules and the rule, wherein the each movable module comprises one or more activity tiles;

determining allowed functionalities and restricted functionalities within the one or 

determining a display size of each of the one or more activity tiles within the customized user interface layout based on past user interactions with each of the one or more activity tiles and an amount of the one or more activity tiles in each of the one or more movable modules;

display the customized user interface layout comprising the one or more movable modules on a display of the device based on the presentation of the interaction, the display size of each of the one or more activity tiles, the allowed functionalities within the one or more activity tiles, and the restricted functionalities within the one or more activity tiles; and




Claim 1 of the instant application recites broader recitations and is anticipated by claim 1 of the patent. Similarly, independent claims 9 and 17 of the instant application are anticipated by independent claims 8 and 15, respectively, of the patent. Dependent claims of the instant application are also rejected as aforementioned.

Claim Objections
Claims 1, 2, 4, 9, 12, and 20 are objected to because of the following informalities:
Regarding claim 1, limitations in lines 9-16 of the claim after “retrieve, from a configuration module…comprises:” should be further indented. The initial verbs of these limitations “determine” and “present” should be recited as “determining” and “presenting”. Furthermore, claim 1 recites “selection of an activity tiles” but “activity tiles” should be recited in the singular.
Claim 2 recites “wherein the instructions further comprising” in line 1 but “comprising” should be recited as “comprise”
Claim 4 recites “the customizable interface layout is based in designed to” but “based in” should be removed. Claims 12 and 20 are objected to for the same reason.
Regarding claim 9, the verbs recited at the beginning of each indented limitation should be in the form of present participles. For example, “receive” should be “receiving”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the use" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the use” is a typographical error and Applicant intends on reciting “the user” or if “the use” simply 
Moreover, the claim recites “the customized user interface layout” in lines 15-16 of the claim. There is insufficient antecedent basis for this limitation in the claim. Previous limitations of the claim refer to a “customizable user interface layout”. The words “customized” and “customizable” have distinct meanings and it is unclear which word Applicant intends to recite given the lack of antecedent basis. For the sake of compact prosecution, Examiner interprets “the customized user interface layout” as “the customizable user interface layout”, which would have proper antecedent basis.
Dependent claims 2-8 are also rejected due to inheriting the deficiencies of claim 1.

	Claim 3 recites “the retrieved customizable user interface”. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner interprets “the retrieved customizable user interface” as “the retrieved customizable user interface layout”.

	Claim 8 recites “the customized user interface”. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner interprets “the customized user interface” as “the customizable user interface layout”.

Claim 9 recites a method with corresponding limitations to the device of claim 1 and is therefore rejected on the same premise.
Dependent claims 10-16 are also rejected due to inheriting the deficiencies of claim 9.

Claims 11 and 16 recite a method with corresponding limitations to the device of claims 3 and 8, respectively, and are therefore rejected on the same premises.

Claim 19 recites “the retrieved customizable user interface”. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner interprets “the retrieved customizable user interface” as “the retrieved customizable user interface layout”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1, 2, 4-10, 12-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US 9654598 B1).

Regarding claim 1, Crawford teaches a device (computing system 800 of FIG. 8), comprising
a non-transitory memory storing instructions (system memory 830 of FIG. 8 and Col. 18, line 57 to Col. 19, line 52);
a processor configured to execute the instructions (processing unit 820 of FIG. 8 and Col. 18, lines 27-45) to cause the device to:
receive, via an input on the device, a request to interact with an application on the device (Col. 6, lines 51-62, FIG. 5, Col. 9, lines 31-42, and Col. 9, lines 55-62: an input is received on the device requesting to interact with an application on the device. For example, an input may correspond to the user pressing on an arrow icon of a card, like one on the favorite apps card 531, requesting to interact with an application; Col. 6, lines 22-32 and lines 39-50: an application corresponds to a launcher application, which may include at least the card module);
retrieve, from a configuration module, a customizable user interface layout associated with user associated with the device (Col. 4, line 43 to Col. 5, line 35, and Col. 5, lines 51-62: a configuration module is evident by a configuration screen from which a customizable user interface layout, associated with a user associated with the device, derives. As stated in Col. 5, lines 19-22: “The card module cooperating with the wherein retrieving the customized user interface layout comprises:
determine a user segment corresponding to the user associated with the device based in part on historical interactions with the device (Col. 7, lines 45-56: a user segment corresponding to the user, like “personal interest of that user from a user account profile”, is determined by the analytics module.; Col. 13, lines 3-14 and Col. 13, line 22 to Col. 14, line 22: the analytics module helps determine a user segment based in part on collected user behavior/historical interactions with the device);
determine a rule associated with a presentation of the customizable user interface layout based on the user segment and an account associated with the use (Col. 14, line 41 to Col. 15, line 7: a rule/suggestion is determined based on the user segment and the account associated with the user);
determine based on the rule, the presentation of the interaction and activity tiles for the account through the application (Col. 14, line 41 to Col. 15, line 7: based on the rule, the presentation of the interaction and the activity tiles/cards for the account through the application is determined.); and
present, in response to the request to interact, a selection of an activity tiles on the customized user interface layout (FIG. 5, Col. 9, lines 31-42, and Col. 9, lines 55-62: a selection of an activity tile, like selection of favorite apps card 531, on the 

Regarding claim 2, Crawford further teaches the device of claim 1, wherein the instructions further comprising: determining, based on a frequency of use, one or more movable modules for display on the activity tiles (Col. 9, lines 22-30: “The card module 420 is configured to cooperate with a dynamic discovery module 430 to analyze a population of potential apps available in an app store and supply app recommendations based on any of the following selected from the group consisting of i) user profile information on this particular user, ii) frequency of use of certain apps of this particular user, iii) browsing habits of this particular user, and iv) apps being used by other users with similar user profiles.” For example, movable modules correspond to apps and they are determined for display on the activity tiles/cards based on frequency of use; Col. 4, lines 38-61: note that boundaries may separate individual apps on a corresponding card; FIGS. 2A-B and Col. 7, lines 8-18: cards and their activity tiles, like apps, are movable).

Regarding claim 4, Crawford further teaches the device of claim 1, wherein the customizable interface layout is based in designed to include allowable functionalities and remove prohibited functionalities (FIGS. 3A-B and Col. 8, lines 17-62: the layout is designed to include allowable functionalities, like the cards that have been enabled, as well as remove prohibited functionalities, like the cards that have been disabled).

Regarding claim 5, Crawford further teaches the device of claim 1, wherein the customizable interface layout is presented based on a communication between the application and a user interface configuration module via a software development kit (Col. 4, line 43 to Col. 5, line 35, Col. 5, lines 51-62: a software development kit corresponds to the application programming interfaces possessed by the card module. These application programming interfaces allow communication between the application, or launcher application, and a user interface configuration module which allows the user access to a configuration screen to customize content sources. As stated in Col. 5, lines 19-22: “The card module cooperating with the configuration screen allows the user to personalize content and provide better engagement with the mobile computing device”. Accordingly, the software development kit/API’s allow the card module of the launcher application to actively provide content to present a customizable interface layout based on a cooperative communication between the launcher application, which hosts the card module, and a user interface configuration module).

Regarding claim 6, Crawford further teaches the device of claim 1, wherein a secondary user interface is presented and customized based on the tile selected and user interaction with the application (FIG. 5, Col. 9, lines 31-42, and Col. 9, lines 55-62: a secondary user interface showing a card expanded state is presented based on the tile selected and user interaction with the application).

Regarding claim 7, Crawford further teaches the device of claim 1, wherein each subset of activity tiles corresponding to two or more modules are presented in a tiled vertical manner (FIG. 1B or 2A, Col. 3, lines 58-60, Col. 4, lines 31-61, and Col. 7, lines 8-18: each subset of activity tiles, like favorite apps card 31, notes card 41, and wallpaper and themes card 51, are presented in a tiled vertical manner. For example, favorite apps card 31 is at the top, notes card 41 is below favorite apps card 31, and wallpaper and themes card 51 is below notes card 41).

Regarding claim 8, Crawford further teaches the device of claim 1, wherein a personalization service module determines how to dynamically render the customized user interface (Col. 7, lines 45-56, Col. 13, lines 3-14 and Col. 13, line 22 to Col. 14, line 22: analytics module/personalization service module helps determine “personal interest of that user from a user account profile”).

Regarding claims 9, 10, and 12-16, the claims recite a method with corresponding limitations to the device of claims 1, 2, and 4-8, respectively, and are, therefore, rejected on the same premises.

Regarding claim 17, Crawford teaches a non-transitory machine-readable medium (system memory 830 of FIG. 8 and Col. 18, line 57 to Col. 19, line 52) having stored thereon machine-readable instructions executable (executable by processing unit 820 of FIG. 8 and Col. 18, lines 27-45) to cause a machine (computing system 800 of FIG. 8) to perform operations comprising:
receiving, via a selection on a device, a request to interact with a mobile application (Col. 6, lines 51-62, FIG. 5, Col. 9, lines 31-42, and Col. 9, lines 55-62: an input is received on the device requesting to interact with an application on the device. For example, an input may correspond to the user pressing on an arrow icon of a card, like one on the favorite apps card 531, requesting to interact with an application; Col. 6, lines 22-32 and lines 39-50: an application corresponds to a launcher application, which may include at least the card module);
retrieving, from a configuration module, a customized user interface layout associated with a user of the device (Col. 4, line 43 to Col. 5, line 35, and Col. 5, lines 51-62: a configuration module is evident by a configuration screen from which a customizable user interface layout, associated with a user associated with the device, derives. As stated in Col. 5, lines 19-22: “The card module cooperating with the configuration screen allows the user to personalize content and provide better engagement with the mobile computing device”.);
displaying, the customized user interface on a display of the device (Col. 14, line 41 to Col. 15, line 7: the card screen corresponds to a customized user interface layout; FIGS. 1B, 2A and Col. 7, lines 8-18: see an example of a customized user interface displayed); and
presenting, in response to a selection of a tile on the customized user interface, a secondary user interface (FIG. 5, Col. 9, lines 31-42, and Col. 9, lines 55-62: a selection of an activity tile, like selection of favorite apps card 531, on the customized user interface layout, or card screen, results in presentation of a secondary 

Regarding claim 18, Crawford further teaches the non-transitory medium of claim 17, further comprising:
determining, based on a frequency of use, one or more movable modules for display on activity tiles (Col. 9, lines 22-30: “The card module 420 is configured to cooperate with a dynamic discovery module 430 to analyze a population of potential apps available in an app store and supply app recommendations based on any of the following selected from the group consisting of i) user profile information on this particular user, ii) frequency of use of certain apps of this particular user, iii) browsing habits of this particular user, and iv) apps being used by other users with similar user profiles.” For example, movable modules correspond to apps and they are determined for display on the activity tiles/cards based on frequency of use; Col. 4, lines 38-61: note that boundaries may separate individual apps on a corresponding card; FIGS. 2A-B and Col. 7, lines 8-18: cards and their activity tiles, like apps, are movable).

Regarding claim 20, Crawford further teaches the non-transitory medium of claim 17, wherein the customizable interface layout is based in designed to include allowable functionalities and remove prohibited functionalities (FIGS. 3A-B and Col. 8, lines 17-62: the layout is designed to include allowable functionalities, like the cards that have been enabled, as well as remove prohibited functionalities, like the cards that have been disabled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 9654598 B1), in view of Martinazzi et al. (US 2019/0095436 A1).

Regarding claim 3, Crawford teaches the device of claim 1. Although Crawford teaches a remote server from which apps and content to be displayed in the customizable user interface layout are pulled (Col. 4, lines 43-61; Col. 5, lines 28-30), Crawford does not explicitly teach wherein the retrieved customizable user interface is obtained from a remote server.
Martinazzi teaches wherein the retrieved customizable user interface is obtained from a remote server (FIGS. 1 and 5, [0111-0112], [0116-0123], FIG. 6, [0132], and [0134]: customizable user interface is obtained from a remote server 106. Note that tiles, or media effects, on the customizable user interface are generated by media effect engine 512 of the server 106. See FIG. 2B, [0055], and [0058-0063] for an example of a customizable user interface).


Regarding claim 11, the claim recites a method with corresponding limitations to the device of claim 3 and is therefore rejected on the same premise.

	Regarding claim 19, Crawford teaches the non-transitory medium of claim 17. Although Crawford teaches a remote server from which apps and content to be displayed in the customizable user interface layout are pulled (Col. 4, lines 43-61; Col. 5, lines 28-30), Crawford does not explicitly teach wherein the retrieved customizable user interface is obtained from a remote server.
Martinazzi teaches wherein the retrieved customizable user interface is obtained from a remote server (FIGS. 1 and 5, [0111-0112], [0116-0123], FIG. 6, [0132], and [0134]: customizable user interface is obtained from a remote server 106. Note that tiles, or media effects, on the customizable user interface are generated by media effect 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server of Crawford to incorporate the teachings of Martinazzi and have wherein the retrieved customizable user interface is obtained from a remote server. Doing so would obviate the need for the customizable user interface to be stored locally, freeing up local memory at the client device to store other information which may not be as conveniently stored in a remote server. This would also allow the user to, for example, access a customizable user interface on various devices since the customizable user interface is not limited to local storage of a single client device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171